ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_02_FR.txt.                                                                                            85




                                       OPINION INDIVIDUELLE
                                     DE Mme LA JUGE DONOGHUE

                 [Traduction]

                    Indemnisation des dommages « purement » environnementaux –– Evaluation des
                 dommages causés à des biens et services environnementaux –– Octroi injustifié
                 d’une indemnité pour le coût de la restauration de la zone humide.

                    1. Le présent exposé de mon opinion individuelle a pour objectif d’ex-
                 pliciter mon vote concernant l’indemnité allouée pour la dégradation
                 ou la perte de biens et services environnementaux (arrêt, point 1) a)
                 du paragraphe 157), ainsi que mon vote concernant l’indemnité
                 octroyée pour les frais de restauration (ibid., point 1) b) du para-
                 graphe 157).


                     I. L’indemnité allouée à raison de la dégradation ou de la perte
                                   de biens et services environnementaux

                     2. Je conviens avec la Cour que le Costa Rica avait droit à une indem-
                 nisation à raison de la dégradation ou de la perte de biens et services
                 environnementaux, mais considère que la somme allouée par la Cour
                 excède celle justifiée par les éléments de preuve.
                     3. La réparation vise à rétablir le demandeur dans la situation dans
                 laquelle il se serait trouvé si le défendeur ne lui avait pas infligé de dom-
                 mages du fait de son comportement illicite. La tâche de la Cour se limitait
                 donc, à ce stade de l’instance, à déterminer le montant de l’indemnisation
                 due à raison des dommages matériels causés au Costa Rica par le com-
                 portement illicite du Nicaragua (Certaines activités menées par le Nicara-
                 gua dans la région frontalière (Costa Rica c. Nicaragua) et Construction
                 d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa
                 Rica), arrêt, C.I.J. Recueil 2015 (II), p. 740‑741, par. 229, points 5) a) et
                 b)). Les dommages environnementaux peuvent comprendre non seule-
                 ment les dommages causés à des ressources physiques, comme des
                 plantes ou des minéraux, mais aussi ceux occasionnés aux « services » que
                 ­ceux-ci procurent à d’autres ressources naturelles (comme l’habitat) et à
                  la société. De tels dommages, lorsqu’ils sont établis, ouvrent droit à
                  réparation, même si les biens et services touchés n’étaient pas com­
                  ­
                  mercialisés ou autrement utilisés à des fins économiques. Le Costa Rica
                  était donc fondé à demander une indemnisation pour les dommages
                  « purement » environnementaux, c’est-à-dire pour les « dommages
                  ­environnementaux … en eux‑mêmes », selon la formule utilisée par la
                   Cour (arrêt, par. 41).

                                                                                           74




6 CIJ1133.indb 265                                                                               29/10/18 14:12

                                  certaines activités (op. ind. donoghue)                     86

                     A. Les éléments de preuve à l’appui des prétentions du Costa Rica
                     4. Le Costa Rica tirait grief de dommages environnementaux interve-
                 nus sur son territoire. Il n’y avait pas lieu de s’écarter de la règle générale
                 selon laquelle c’est à la partie qui avance un fait à l’appui de ses préten-
                 tions d’en démontrer l’existence (Usines de pâte à papier sur le fleuve
                 ­Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 71,
                  par. 162 ; Ahmadou Sadio Diallo (République de Guinée c. République démo­
                  cratique du Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 332,
                  par. 15). C’était donc au Costa Rica qu’il incombait d’établir, à la satis-
                  faction de la Cour, la nature et l’ampleur du préjudice dont il faisait état.
                  Le Costa Rica devait, à cette fin, soumettre des preuves sur les modifica-
                  tions physiques causées à son territoire par les activités illicites du Nicara-
                  gua ainsi que sur les biens et services environnementaux selon lui dégradés
                  ou perdus en conséquence de ces modifications.
                     5. Les exposés et rapports que le Costa Rica a produits lors de la phase
                  de la présente affaire consacrée à l’indemnisation étaient ciblés sur les
                  biens et services environnementaux susceptibles, en théorie, d’être assurés
                  par une zone humide ainsi que sur la méthode à utiliser pour évaluer de
                  tels biens et services. Le Costa Rica n’a toutefois guère soumis d’éléments
                  à l’appui de ses allégations concernant l’ampleur des dommages ou les
                  biens et services particuliers dont il déplorait la perte. Cela étant, lorsque
                  les exposés et rapports produits lors de cette phase de l’instance sont exa-
                  minés à la lumière du dossier soumis à la Cour lors des phases antérieures,
                  il est possible de se faire une idée des modifications physiques causées au
                  territoire costa‑ricien par les activités nicaraguayennes et d’apprécier,
                  dans une certaine mesure, l’effet de ces activités sur les biens et services
                  procurés par l’environnement.
                     6. Le rapport de la mission consultative Ramsar no 69 du 17 décembre
                  2010 (mémoire du Costa Rica (fond), vol. IV, p. 83‑136 (annexe 147)),
                  que le Costa Rica avait présenté lors d’une phase antérieure de l’affaire,
                  fournit certaines informations générales sur les caractéristiques physiques
                  de la Humedal Caribe Noreste (­ci-après dénommée la « HCN »), le site
                  Ramsar au sein duquel le Nicaragua a construit les caños. Il indique que
                  la HCN est une zone humide s’étendant sur 75 310 hectares en tout (ibid.,
                  p. 101), qu’elle forme une mosaïque de lacs, de forêts inondées, de cours
                  d’eau et de lagunes d’estuaire, qu’elle revêt une grande importance en tant
                  que lieu d’escale pour certains oiseaux migrateurs néotropicaux et qu’elle
                  abrite plusieurs espèces de salamandre (ibid., p. 102). Selon ce rapport,
                  « [l]’utilisation des sols est principalement affectée au développement des
                  activités agricoles et d’élevage du bétail, du tourisme et de la pêche »
                  (ibid.). Bien que le Costa Rica ait parfois présenté la zone touchée comme
                  une « zone humide intacte » (CR 2013/24, p. 19, par. 13 (Ugalde)), le dos-
                  sier révèle un tableau plus nuancé. Un rapport de 2011 du ministère
                  costa-­ricien de l’environnement, de l’énergie et des télécommunications
                  (mémoire du Costa Rica (fond), vol. IV, p. 278 (annexe 155)) fait état
                  d’une expansion des activités agricoles dans le voisinage immédiat de la

                                                                                              75




6 CIJ1133.indb 267                                                                                  29/10/18 14:12

                                 certaines activités (op. ind. donoghue)                     87

                 zone déboisée par le Nicaragua en 2010, et l’expert du Costa Rica
                 (M. Thorne) a reconnu lors des audiences de 2015 que 52 hectares de
                 forêt inondée situés tout près du site du caño de 2010 avaient été défrichés
                 à des fins agricoles au cours des dix dernières années environ (CR 2015/3,
                 p. 34‑35 (Thorne)).
                    7. Des agents nicaraguayens ont construit trois caños dans la HCN, le
                 premier en 2010 et les deux autres (les caños occidental et oriental) en
                 2013. Le Costa Rica ne réclamait une indemnisation qu’au sujet du caño
                 de 2010 et du caño oriental de 2013.
                    8. Pour construire le caño de 2010, le Nicaragua a dégagé une zone de
                 5,76 hectares, au sein de laquelle il a déboisé 2,48 hectares au total, répar-
                 tis sur trois secteurs de 1,67, de 0,33 et de 0,48 hectare, respectivement.
                 Les Parties étaient en désaccord sur le nombre et l’ancienneté des arbres
                 abattus par le Nicaragua. J’estime, comme la Cour (arrêt, par. 79), que le
                 dommage le plus important que l’excavation des caños ait causé à la zone
                 concerne les arbres abattus. Aussi vais‑je passer en revue ­ci-après les élé-
                 ments de preuve disponibles au sujet de l’étendue de ce dommage (nombre
                 et ancienneté des arbres coupés).
                    9. Dans le premier des trois secteurs déboisés pour construire le caño
                 de 2010, 197 arbres ont été abattus, selon les estimations du ministère
                 costa-­ricien de l’environnement, de l’énergie et des télécommunications
                 (mémoire du Costa Rica (fond), vol. IV, p. 47‑64 (annexe 145)). Le
                 Costa Rica a produit des éléments attestant que 66 % de ces arbres avaient
                 plus de cinquante ans voire, pour 46 % d’entre eux, plus de cent ans
                 (mémoire du Costa Rica sur la question de l’indemnisation, vol. I, p. 169
                 (annexe 2) ; voir également mémoire du Costa Rica (fond), vol. I, p. 366
                 (appendice 1) ; vol. IV, p. 60‑64 (annexe 145)). Il semble ressortir du dos-
                 sier que le Nicaragua a coupé près d’une centaine d’arbres supplémen-
                 taires dans les deux autres secteurs, et que la forêt y était aussi ancienne
                 que celle du premier secteur (mémoire du Costa Rica (fond), vol. IV,
                 p. 267‑268 (annexe 155)).
                    10. Le Nicaragua a encore dégagé 0,43 hectare pour construire son
                 caño oriental de 2013. La zone comptait apparemment quelques arbres,
                 encore que le Costa Rica n’ait guère fourni d’informations à ce sujet. Au
                 stade du fond de l’affaire, son expert (M. Thorne) a déclaré que le sol de
                 la zone où le caño oriental de 2013 avait été creusé était bien plus récent
                 que celui où le caño de 2010 était situé, et qu’il ne s’y trouvait pas d’arbres
                 aussi anciens (CR 2015/3, p. 42 (Thorne)). Bien que cette différence entre
                 la zone du caño de 2010 et celle du caño oriental de 2013 ait été reconnue
                 par M. Thorne, le Costa Rica s’est fondé sur l’inventaire réalisé au sujet
                 du caño de 2010 pour calculer la part de l’indemnisation qu’il réclamait
                 correspondant au caño oriental de 2013.
                    11. Compte tenu des informations disponibles, je souscris à la conclu-
                 sion de la Cour selon laquelle il peut être tenu pour établi que le Nicara-
                 gua a abattu près de 300 arbres. Il les a abattus lorsqu’il a construit le
                 caño de 2010. Il n’y a pas lieu de douter des éléments produits par le
                 Costa Rica au sujet de l’âge de ces arbres. Pour cette raison, il semble

                                                                                             76




6 CIJ1133.indb 269                                                                                 29/10/18 14:12

                                 certaines activités (op. ind. donoghue)                    88

                 approprié de partir du principe que les 2,48 hectares déboisés par le Nica-
                 ragua lors de la construction du caño de 2010 mettront cinquante ans à se
                 reconstituer. Les autres secteurs dégagés pour construire le caño de 2010
                 (qui n’étaient pas boisés) et la parcelle de 0,43 hectare dégagée pour
                 construire le caño oriental de 2013 devraient se reconstituer plus rapide-
                 ment. Il ressort du dossier que la végétation (hors arbres) a déjà nette-
                 ment repoussé.
                    12. Le Costa Rica basait sa demande d’indemnisation sur six chefs de
                 dommages, qui concernaient : le bois sur pied, d’autres matières pre-
                 mières, la régulation des gaz et de la qualité de l’air, l’atténuation des
                 risques naturels, la formation du sol et la lutte contre l’érosion, ainsi que
                 l’habitat et le renouvellement des populations (biodiversité). Il affirmait
                 que tous ces biens et services environnementaux nécessiteraient cinquante
                 ans pour retrouver leur état d’origine, et en estimait conjointement la
                 valeur à 2 823 111,74 dollars des Etats‑Unis (mémoire du Costa Rica sur
                 la question de l’indemnisation, vol. I, p. 149 (annexe 1)).
                    13. En ce qui concerne deux des catégories de dommages désignées par
                 le Costa Rica (à savoir celle relative à l’atténuation des risques naturels et
                 celle concernant la formation du sol et la lutte contre l’érosion), j’estime,
                 comme la Cour, que le Costa Rica n’a pas démontré l’existence de dom-
                 mages environnementaux (arrêt, par. 74). Pour ce qui est des quatre
                 autres chefs de dommages (bois sur pied, autres matières premières, régu-
                 lation des gaz et de la qualité de l’air, et biodiversité), la Cour conclut
                 dans son arrêt (de manière quelque peu sommaire) que les activités du
                 Nicaragua ont « sensiblement affecté » la fourniture de ces biens et ser-
                 vices (ibid., par. 75). Il m’eût semblé nécessaire d’examiner de plus près les
                 éléments de preuve en rapport avec cette conclusion concernant l’étendue
                 des dommages causés au Costa Rica.
                    14. Le Costa Rica a présenté une synthèse de ses prétentions concernant
                 les six chefs de dommages sous le tableau 14 du rapport de la Fundación
                 Neotrópica (mémoire du Costa Rica sur la question de l’indemnisation,
                 vol. I, p. 146 (annexe 1)). Selon lui, la construction du caño de 2010 a, la
                 première année, causé à l’ensemble des six catégories de biens et services
                 environnementaux un dommage global d’environ 100 000 dollars des Etats-
                 Unis. A peu près un tiers de ce montant correspondait à des dommages
                 allégués au service de formation du sol et de lutte contre l’érosion, et 7 % à
                 des dommages allégués au service d’atténuation des risques naturels, deux
                 chefs que la Cour a, à raison, écartés faute de preuves.
                    15. Des quatre autres chefs de dommages, deux occupaient une large
                 place dans la demande du Costa Rica. Les dommages liés au bois sur pied
                 comptaient pour environ 20 % et ceux liés à la régulation des gaz et de la
                 qualité de l’air, pour 37 %. Les deux chefs restants (autres matières pre-
                 mières, et habitat et renouvellement des populations (biodiversité)) ne
                 comptaient conjointement que pour 2 % environ de la somme réclamée
                 par le Costa Rica.
                    16. Il ne fait aucun doute que l’abattage d’arbres a sensiblement
                 entamé la quantité de bois sur pied. Ainsi qu’exposé plus haut, le dossier

                                                                                            77




6 CIJ1133.indb 271                                                                                29/10/18 14:12

                                 certaines activités (op. ind. donoghue)                    89

                 autorise à conclure que le Nicaragua a abattu près de 300 arbres lorsqu’il
                 a construit son caño de 2010 et que les zones déboisées mettront cinquante
                 ans à se reconstituer.
                    17. L’autre grand chef de dommages mis en avant par le Costa Rica
                 avait trait à la régulation des gaz et de la qualité de l’air. Le Costa Rica
                 réclamait à ce propos près d’un million de dollars des Etats-Unis, ce qui
                 correspondait à la valeur actuelle des dommages allégués sur une période
                 de cinquante ans (voir contre-­mémoire du Nicaragua sur la question de
                 l’indemnisation, p. 135 (annexe 1)). Il basait cette demande uniquement
                 sur les zones déboisées par le Nicaragua pour construire les deux caños,
                 soit sur une superficie totale de 2,91 hectares (mémoire du Costa Rica sur
                 la question de l’indemnisation, vol. I, p. 146 (annexe 1)). Si le Costa Rica
                 n’a pas précisé ce qu’il entendait exactement par régulation des gaz et de
                 la qualité de l’air, la Fundación Neotrópica s’est surtout intéressée dans
                 son rapport à la perte de la capacité de l’environnement d’emmagasiner le
                 carbone.
                    18. Les arbres et autres végétaux jouent un rôle important dans le pié-
                 geage du carbone et la déforestation peut contribuer au changement cli-
                 matique. Comme le Nicaragua l’a relevé, toutefois, la déforestation sur le
                 territoire d’un Etat nuit au piégeage du carbone à l’échelle mondiale. Le
                 Costa Rica n’en estimait pas moins avoir droit à une indemnisation pour
                 la totalité du montant qui, selon lui, correspondait à la valeur de la perte
                 de cette fonction environnementale.
                    19. Vu le poids qu’il attachait à sa demande pour dommages aux ser-
                 vices de régulation des gaz et de la qualité de l’air, le Costa Rica aurait dû
                 produire de solides éléments de preuve. Or il s’est principalement fondé
                 sur les travaux d’une étudiante de troisième cycle qui utilise une valeur
                 bien supérieure à celle préconisée dans les autres études qu’il a mention-
                 nées. Les éléments qu’il a présentés ne démontrent pas que l’abattage par
                 le Nicaragua de 2,91 hectares ait eu sur son territoire des répercussions
                 aussi étendues qu’il le prétend. Il convient en outre de garder à l’esprit
                 que, tandis que le Costa Rica chiffre à près d’un million de dollars des
                 Etats‑Unis les dommages causés aux services de régulation des gaz et de
                 la qualité de l’air assurés par la zone touchée, certaines informations
                 indiquent qu’il a lui‑même autorisé le dégagement d’une zone adjacente
                 au caño de 2010 (voir plus haut, par. 6) d’une superficie de 52 hectares,
                 soit presque vingt fois plus étendue que celle de 2,91 hectares sur laquelle
                 il fonde sa demande relative à la régulation des gaz et de la qualité de
                 l’air. Pour l’ensemble de ces raisons, je ne pense pas que le Costa Rica ait
                 produit des éléments autorisant la Cour à conclure que les activités illi-
                 cites du Nicaragua ont « sensiblement affecté » les services de régulation
                 des gaz et de la qualité de l’air. Les dommages que le Nicaragua a occa-
                 sionnés au Costa Rica sur ce plan sont, selon toute probabilité, de
                 moindre importance.
                    20. Je conçois aisément que la destruction d’arbres et d’autres végétaux
                 ainsi que la modification du régime des eaux ont causé des dommages aux
                 deux autres catégories désignées par le Costa Rica –– celle des matières

                                                                                            78




6 CIJ1133.indb 273                                                                                29/10/18 14:12

                                 certaines activités (op. ind. donoghue)                   90

                 premières (à savoir, me semble-t-il, les végétaux autres que les arbres
                 ayant été détruits par le Nicaragua) et celle concernant l’habitat et le
                 renouvellement (biodiversité) de nombreuses essences, à tout le moins
                 dans les environs des zones dégagées par le Nicaragua. Comme je l’ai
                 indiqué plus haut, toutefois, le Costa Rica a accordé peu de poids à ces
                 services dans sa propre évaluation, et les zones dégagées par le Nicaragua
                 ne représentent qu’une infime portion de la HCN, dont d’autres portions
                 bien plus vastes ont été défrichées à des fins agricoles. En outre, les végé-
                 taux autres que les arbres mettront vraisemblablement moins de temps à
                 repousser que les arbres plus anciens. Ces considérations me portent à
                 conclure que les dommages causés à l’habitat, au renouvellement des
                 populations (biodiversité) et à d’autres matières premières demeurent
                 modestes.
                    21. J’estime en conséquence que le Costa Rica a produit des éléments
                 qui suffisent à démontrer que le comportement illicite du Nicaragua a causé
                 des dommages importants à quelque 300 arbres, dont beaucoup étaient
                 anciens, ainsi qu’aux biens et services environnementaux procurés par ces
                 arbres, qui auront besoin de cinquante ans pour retrouver leur état d’ori-
                 gine (bois sur pied). La destruction d’arbres et de plantes plus petites
                 (autres matières premières) a également entamé, fût-ce dans une mesure
                 limitée, la capacité de l’environnement d’assurer les services concernant le
                 piégeage du carbone (régulation des gaz et de la qualité de l’air) ainsi que
                 l’habitat et le renouvellement des populations (biodiversité).

                                                B. Evaluation
                   22. L’évaluation de dommages causés à des biens et services environne-
                 mentaux non commercialisés revêt nécessairement un caractère approxi-
                 matif et spéculatif. Ni l’une ni l’autre des Parties n’a présenté de méthode
                 pleinement satisfaisante à cette fin. Cela étant, la Cour pouvait s’inspirer
                 des démarches respectivement proposées par chacune pour parvenir à un
                 chiffre approprié.
                   23. Compte tenu des failles relevées par le Nicaragua dans la méthode
                 d’évaluation préconisée par le Costa Rica, c­ elle-ci n’était selon moi que
                 d’une utilité limitée à la Cour. Voici trois illustrations de ces failles :

                 a) Ainsi que le Nicaragua l’a signalé, le Costa Rica a calculé la valeur du
                    bois sur pied en utilisant une valeur annuelle, comme si le bois de
                    chaque arbre coupé aurait pu être récolté chaque année pendant cin-
                    quante ans. Le Nicaragua a fait valoir, de manière convaincante, que
                    la perte en bois sur pied devait être comptabilisée comme une perte
                    non renouvelable.
                 b) Pour chiffrer la perte en matière de régulation des gaz (piégeage du
                    carbone) dans la zone touchée, le Costa Rica a attribué au stock et au
                    flux annuel de carbone des valeurs basées sur une étude réalisée par
                    une étudiante de troisième cycle qui n’a pas été revue par des spécia-

                                                                                           79




6 CIJ1133.indb 275                                                                               29/10/18 14:12

                                 certaines activités (op. ind. donoghue)                    91

                    listes, tout en ignorant d’autres études utilisant des valeurs inférieures.
                    Il a tablé sur un délai de reconstitution de cinquante ans aussi bien
                    pour le stock que pour le flux de carbone, à raison d’une valeur annuelle
                    de 14 955 dollars des Etats-Unis pour le stock et de 27 dollars des
                    Etats-Unis pour le flux (mémoire du Costa Rica sur la question de
                    l’indemnisation, vol. I, p. 146 (annexe 1) ; p. 158 (annexe 1, appen-
                    dice 3)), respectivement. Cependant, comme le Nicaragua l’a relevé,
                    même si l’on escompte une perte annuelle de flux de carbone, le stock
                    de carbone emmagasiné par un arbre n’est libéré qu’une seule fois dans
                    l’atmosphère, lorsque l’arbre est abattu (contre-­mémoire du Nicaragua
                    sur la question de l’indemnisation, par. 4.25). Le Costa Rica ayant
                    presque exclusivement fondé son évaluation sur le stock, puisqu’il n’a
                    attribué au flux qu’une valeur négligeable, sa méthode a pour effet de
                    gonfler considérablement la valeur assignée aux services de régulation
                    des gaz et de la qualité de l’air.
                 c) Le Costa Rica a déclaré avoir basé ses calculs sur un « taux d’actuali-
                    sation » de 4 %, qui était censé rendre compte à la fois de la valeur
                    actuelle de la perte de biens et services subie dans les années à venir et
                    du taux de reconstitution de ces services sur une période de cinquante
                    ans. Le Nicaragua a fait valoir que le taux d’actualisation et le taux de
                    reconstitution étaient deux choses différentes, et qu’il n’était pas habi-
                    tuel de les combiner en un seul et même taux. Le taux de reconstitution
                    permet de tenir compte du fait que les dommages causés aux biens et
                    services vont en s’amoindrissant d’année en année au cours de la
                    période de régénération, dont le Costa Rica estimait la durée à cin-
                    quante ans dans le cadre de sa méthode d’évaluation. Le taux d’actua-
                    lisation, en revanche, tient compte de la « valeur temps » de l’argent et
                    est utilisé pour calculer la valeur actuelle des biens et services perdus
                    dans les années à venir. Plus le taux d’actualisation est élevé, plus la
                    valeur actuelle des pertes futures diminue. Le Costa Rica a combiné
                    en un taux unique de 4 % le taux de reconstitution et celui d’actualisa-
                    tion (en son acception habituelle), qu’il semblait fixer à des niveaux
                    peu élevés, ce qui avait pour effet de gonfler le montant de l’indemnité
                    réclamée, une démarche qu’il n’a justifiée d’aucune manière.
                    24. Je suis plus favorable à la conception nicaraguayenne de l’évalua-
                 tion des dommages, du moins comme point de départ. Pour évaluer les
                 dommages environnementaux ouvrant droit à indemnisation au
                 Costa Rica, le Nicaragua mettait en avant un programme de « certifica-
                 tion forestière » mis en place par le Gouvernement costa-­ricien qui, selon
                 un responsable de ce dernier, « avait été créé en vue de rémunérer le pro-
                 priétaire ou l’exploitant [de terres] au titre des services environnementaux
                 générés par la conservation de leurs forêts » (réplique du Costa Rica sur
                 la question de l’indemnisation, p. 134 (annexe 1, appendice 10)). Ce pro-
                 gramme, d’après le même responsable, est
                     « un mécanisme utilisé par le Gouvernement costa‑ricien pour verser
                     une indemnisation à certains propriétaires de forêts en contrepartie de

                                                                                            80




6 CIJ1133.indb 277                                                                                29/10/18 14:12

                                 certaines activités (op. ind. donoghue)                       92

                     leurs efforts de conservation, compte tenu du fait que cette végétation
                     fournit à la société dans son ensemble divers services influant sur la
                     protection et l’amélioration de l’environnement (la loi sur les forêts
                     recense les services suivants : « atténuation des émissions de gaz à effet
                     de serre (fixation, réduction, piégeage, stockage et absorption) ; pro-
                     tection des eaux à usage urbain, rural ou hydroélectrique ; protection
                     de la biodiversité permettant sa conservation durable ; applications
                     scientifiques et pharmaceutiques ; recherche et progrès génétique ; pro-
                     tection des écosystèmes et de diverses formes de vie ; et préservation
                     de la beauté des sites naturels à des fins touristiques et scientifiques ») »
                     (réplique du Costa Rica sur la question de l’indemnisation, p. 134).
                    25. Ainsi, le programme en question vise à indemniser les propriétaires
                 terriens qui préservent les sols fournissant à la société costa-­ricienne tout
                 un éventail de services environnementaux, dont certains de ceux qui
                 étaient en cause dans la présente affaire (atténuation des gaz à effet de
                 serre et protection de la biodiversité et des écosystèmes). Ce programme
                 attribuant une valeur globale à l’ensemble des services environnementaux
                 procurés par les forêts, il permettait de ne pas avoir à évaluer un par un
                 les différents services environnementaux à raison desquels le Costa Rica
                 demandait à être indemnisé.
                    26. Sur la base de la plus haute prime versée par le Costa Rica dans le
                 cadre de ce programme, telle que révisée au prix courant en 2017 (à savoir
                 309 dollars des Etats-Unis par hectare et par an), et en tablant sur une
                 période de reconstitution de trente ans (à raison d’un taux d’actualisation
                 de 4 %), le Nicaragua attribuait une valeur actuelle maximale d’à peine
                 35 000 dollars des Etats‑Unis aux dommages causés à l’environnement
                 par ses activités (sans réduire davantage ce montant pour rendre compte
                 du taux de reconstitution, et ce, à juste titre puisque le programme semble
                 s’appliquer indépendamment du degré de reconstitution observé au cours
                 d’une année donnée.)
                    27. Le programme invoqué par le Nicaragua permet, au mieux, d’éta-
                 blir la valeur approximative des services environnementaux que la zone
                 touchée procurait à l’Etat costa-­ricien et à sa population, et auxquels le
                 comportement du Nicaragua a porté atteinte. Le risque est que, en utili-
                 sant cette méthode, le Nicaragua ait sous-­estimé les services en question à
                 deux égards. Premièrement, le Nicaragua a fondé son évaluation sur le
                 versement d’indemnités annuelles jusqu’à la reconstitution de la zone tou-
                 chée. Il est parvenu à sa valeur maximale de 35 000 dollars des Etats-Unis
                 en tablant sur un délai de reconstitution de trente ans. Or il faudra cin-
                 quante ans pour que les services fournis par les 2,48 hectares de forêt
                 ancienne qu’il a déboisés retrouvent leur niveau d’origine. Le montant
                 avancé par le Nicaragua devait donc être augmenté afin de tenir compte
                 de la valeur actuelle des indemnités annuelles à verser pour ces 2,48 hec-
                 tares jusqu’à la fin des cinquante années nécessaires à leur reconstitution
                 (c’est-à-dire en ajoutant aux 35 000 dollars susmentionnés la valeur
                 actuelle des indemnités dues de la trente et unième à la cinquantième

                                                                                               81




6 CIJ1133.indb 279                                                                                   29/10/18 14:12

                                 certaines activités (op. ind. donoghue)                    93

                 année pour ces 2,48 hectares, à raison de 309 dollars des Etats-Unis par
                 hectare (et en appliquant le taux d’actualisation de 4 % proposé par le
                 Nicaragua)). Deuxièmement, le Costa Rica a fait observer que le pro-
                 gramme invoqué par le Nicaragua ne s’appliquait pas aux terres détenues
                 par l’Etat et n’était pas conçu pour les zones humides. Il se peut en effet
                 que la valeur des services environnementaux assurés par 6,19 hectares de
                 zone humide protégée excède celle de la plus haute prime que le Costa
                 Rica ait versée par le passé dans le cadre de ce programme. Prises conjoin-
                 tement, ces considérations justifiaient d’accroître la valeur attribuée aux
                 services environnementaux sur la base du programme costa-­ricien, en la
                 majorant peut-être de 5 à 10 000 dollars des Etats-Unis.
                    28. Une autre raison encore conduit à penser que le programme mis en
                 avant par le Nicaragua ne semble pas tenir compte de l’ensemble des
                 dommages environnementaux que c­elui-ci a causés au Costa Rica.
                 Comme l’a déclaré le responsable costa-­ricien dont les propos ont été cités
                 plus haut, ce programme consiste à verser aux propriétaires terriens une
                 prime correspondant à la valeur des services que la société costa-­ricienne
                 retire de l’environnement. Il s’applique aux sols exempts de récolte fores-
                 tière depuis deux ans (réplique du Costa Rica sur la question de l’indem-
                 nisation, p. 134 (annexe 1, appendice 10)). Partant, le montant de la prime
                 versée ne permettait pas de tenir compte de la valeur du bois sur pied qui
                 aurait pu ou non se trouver dans la zone concernée pendant chaque année
                 d’indemnisation. Si ce programme de certification forestière est utilisé
                 pour évaluer les dommages environnementaux causés au Costa Rica, il
                 faut le compléter par une autre méthode permettant de chiffrer la perte en
                 bois sur pied liée aux 300 arbres abattus.
                    29. Pour évaluer le bois sur pied, le Costa Rica s’est servi de sa valeur
                 marchande. Cela donne une idée raisonnable de sa valeur, même si les
                 arbres coupés n’étaient pas destinés à être récoltés. Ainsi que la Funda-
                 ción Neotrópica l’a relevé dans son rapport, les arbres abattus faisaient
                 partie des « réserves nationales » du Costa Rica (mémoire du Costa Rica
                 sur la question de l’indemnisation, vol. I, p. 128 (annexe 1)), et leur bois
                 aurait pu être récolté et mis sur le marché.
                    30. Le rapport de la Fundación Neotrópica attribuait une valeur de
                 19 558,64 et de 1970,35 dollars des Etats-Unis aux pertes en bois sur pied
                 causées la première année par, respectivement, la construction du caño de
                 2010 et celle du caño oriental de 2013 (ibid., p. 146). Comme pour l’en-
                 semble des services environnementaux à raison desquels le Costa Rica
                 demandait une indemnisation, Neotrópica appliquait ensuite la valeur de
                 la perte subie la première année sur une période de reconstitution de cin-
                 quante ans, à raison d’un « taux d’actualisation » de 4 %, afin de chiffrer la
                 perte totale subie sur cinquante ans pour chaque service environnemental
                 (mémoire du Costa Rica sur la question de l’indemnisation, vol. I,
                 par. 3.18 ; p. 134‑147 (annexe 1) ; p. 167‑171 (annexe 2) ; réplique du Costa
                 Rica sur la question de l’indemnisation, p. 67‑69 (annexe 1)). Suivant la
                 méthode de Neotrópica, le Costa Rica réclamait pour le bois sur pied une
                 indemnité totale de quelque 462 490 dollars des Etats-Unis (voir le

                                                                                            82




6 CIJ1133.indb 281                                                                                29/10/18 14:12

                                 certaines activités (op. ind. donoghue)                  94

                 contre‑mémoire du Nicaragua sur la question de l’indemnisation, p. 135
                 (annexe 1)). Toutefois, ainsi qu’observé plus haut, j’adhère aux critiques
                 formulées par le Nicaragua au sujet de la méthode utilisée par le
                 Costa Rica pour arriver à ce chiffre, qui semble fondé sur l’idée que le
                 bois de chaque arbre sera récolté chaque année, et ce, pendant cinquante
                 ans. A partir des conclusions de ses propres experts, qui avaient recalculé
                 la valeur du bois sur pied en ne modifiant que ce paramètre de la méthode
                 costa-­ricienne (et en acceptant, aux fins de l’argumentation, tous les
                 autres paramètres), le Nicaragua chiffrait la perte en bois sur pied à envi-
                 ron 30 000 dollars des Etats-Unis.
                    31. Sur la base de la valeur actuelle des services environnementaux
                 dégradés ou perdus que le Nicaragua a calculée en s’inspirant du pro-
                 gramme de certification forestière du Costa Rica (soit 35 000 dollars des
                 Etats-Unis), telle que révisée pour tenir compte i) d’un délai de reconsti-
                 tution de cinquante ans pour les 2,48 hectares de forêt ancienne abattue
                 et ii) du fait que les dommages ont été causés à une zone humide proté-
                 gée, je conclus que les services environnementaux dégradés ou perdus
                 (régulation des gaz et de la qualité de l’air, habitat et renouvellement des
                 populations (biodiversité) et autres matières premières) devaient se voir
                 attribuer une valeur actuelle comprise entre 40 et 45 000 dollars des Etats-
                 Unis environ. A cette valeur devait être ajoutée celle du bois sur pied
                 perdu, à hauteur d’environ 30 000 dollars des Etats-Unis. Au total, la
                 valeur actuelle des biens et services environnementaux ayant pâti du com-
                 portement illicite du Nicaragua semblait se situer entre 70 et 75 000 dol-
                 lars des Etats-Unis.
                    32. Je conviens avec la Cour que l’évaluation de dommages « pure-
                 ment » environnementaux procède inévitablement d’une approximation
                 basée sur des déductions justes et raisonnables. Dans la présente affaire,
                 cependant, les dommages allégués ont été causés à une petite zone sur
                 laquelle la Cour s’est abondamment renseignée pendant plusieurs années.
                 En pareilles circonstances, un examen des éléments de preuve concernant
                 l’étendue des dommages causés aux biens et services environnementaux
                 aurait aidé la Cour à s’assurer à la fois que l’indemnité allouée apportait
                 effectivement réparation au demandeur et qu’elle ne revêtait pas un carac-
                 tère punitif ou exemplaire pour le défendeur. Je considère que, dans les
                 motifs de son arrêt, la Cour n’a pas suffisamment justifié le montant de
                 l’indemnité qu’elle a fixé. Ainsi, j’ai voté en faveur de la somme accordée
                 par la Cour, mais non sans éprouver certaines réticences.


                     II. L’indemnité réclamée par le Costa Rica à raison du coût
                                  de restauration de la zone humide

                    33. J’ai en revanche voté contre le point 1) b) du paragraphe 157 de
                 l’arrêt, par lequel la Cour a alloué au Costa Rica la somme de 2 708,39 dol-
                 lars des Etats-Unis pour la « valeur de la restauration de la zone humide »
                 (mémoire du Costa Rica sur la question de l’indemnisation, p. 147

                                                                                          83




6 CIJ1133.indb 283                                                                              29/10/18 14:12

                                 certaines activités (op. ind. donoghue)                   95

                 (annexe 1, rapport de la Fundación Neotrópica)). La somme octroyée en
                 ce point du dispositif ne représente certes qu’une infime partie du mon-
                 tant total réclamé par le Costa Rica, mais j’estime que ­celui-ci n’a pas
                 établi les faits sur lesquels il fondait ce volet de sa demande, comme il lui
                 incombait de le faire, et donc que la Cour aurait dû rejeter ses prétentions
                 en la matière.
                    34. Ainsi que la Cour l’a fait observer (arrêt, par. 43), des « mesures de
                 restauration active » peuvent se révéler justifiées lorsque la régénération
                 ne suffit pas à rétablir l’environnement endommagé en son état antérieur.
                 Le Costa Rica était libre de prendre de telles mesures (par exemple en
                 replantant des arbres) et de demander à être indemnisé de leur coût.
                    35. Dans son contre-­mémoire sur la question de l’indemnisation, le
                 Nicaragua a examiné la demande du Costa Rica relative à la restauration
                 (dont un volet concernait la « restauration de la zone humide » et l’autre,
                 le remplacement du sol). Il a relevé que, « dans son mémoire, le Costa Rica
                 ne fai[sai]t nulle mention d’une quelconque intention de mener d’autres
                 travaux de restauration » et qu’aucun des quatre rapports cités par la
                 Fundación Neotrópica ne recommandait de mesures de restauration sup-
                 plémentaires, a­u-delà de la construction de la digue érigée en 2017
                 (contre‑mémoire du Nicaragua sur la question de l’indemnisation,
                 par. 4.35 ; duplique du Nicaragua sur la question de l’indemnisation,
                 par. 2.3). Le Costa Rica aurait pu s’inscrire en faux dans sa réplique sur
                 la question de l’indemnisation, mais il ne l’a pas fait. En l’absence d’élé-
                 ments attestant que le Costa Rica entende contribuer activement à la
                 « restauration de la zone humide », je considère que la Cour n’aurait dû
                 lui accorder, pour les dommages causés à son environnement, qu’une
                 indemnité limitée à la valeur des biens et services environnementaux
                 dégradés ou perdus en conséquence des activités illicites du Nicaragua.

                 (Signé) Joan E. Donoghue.




                                                                                           84




6 CIJ1133.indb 285                                                                               29/10/18 14:12

